

115 HR 1642 IH: Responsibly Paying Our Nation’s Bills Act
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1642IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. Welch introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo responsibly pay our Nation’s bills on time by temporarily extending the public debt limit, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Responsibly Paying Our Nation’s Bills Act. 2.Temporary extension of public debt limit (a)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending on September 30, 2018.
 (b)Special rule relating to obligations issued during extension periodEffective September 30, 2018, the limitation in effect under section 3101(b) of title 31, United States Code, shall be increased to the extent that—
 (1)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on September 30, 2018, exceeds
 (2)the face amount of such obligations outstanding on the date of the enactment of this Act. 